  Case 18-05070         Doc 29     Filed 10/11/18 Entered 10/11/18 10:11:54              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-05070
         KEANNA B WOODARD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/23/2018.

         2) The plan was confirmed on 04/17/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/11/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-05070       Doc 29        Filed 10/11/18 Entered 10/11/18 10:11:54                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $255.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $255.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $122.50
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $12.24
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $134.74

Attorney fees paid and disclosed by debtor:                  $630.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
ADVOCATE CHRIST MEDICAL CENTE    Unsecured      2,100.00            NA            NA            0.00       0.00
ADVOCATE CHRIST MEDICAL CENTE    Unsecured      3,000.00            NA            NA            0.00       0.00
Allied Collection Serv           Unsecured      1,840.46            NA            NA            0.00       0.00
AT&T SERVICES INC                Unsecured      1,543.80       1,453.80      1,453.80           0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA       1,760.00      1,760.00           0.00       0.00
CERASTES LLC                     Unsecured         650.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,311.13       2,724.70      2,724.70           0.00       0.00
CONRAD ACCEPTANCE CORP           Unsecured      3,617.84       3,999.80      3,999.80           0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured      7,330.79       7,385.79      7,385.79           0.00       0.00
Family Mobile                    Unsecured         267.00           NA            NA            0.00       0.00
FIRST NATIONAL BANK OMAHA        Unsecured            NA         400.79        400.79           0.00       0.00
GEICO                            Unsecured      9,921.00            NA            NA            0.00       0.00
GFC LENDING                      Unsecured      5,957.93       5,957.93      5,957.93           0.00       0.00
GFC LENDING                      Secured        3,850.00       3,850.00      3,850.00        109.03      11.23
GFC LENDING                      Secured              NA           0.00          0.00           0.00       0.00
GRAND CANYON UNIVERSITY          Unsecured      1,322.00       1,322.00      1,322.00           0.00       0.00
INTERCOASTAL FINANCIAL LLC       Unsecured         300.00           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         604.00           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         447.17           NA            NA            0.00       0.00
PANGEA PROP                      Unsecured      1,121.00            NA            NA            0.00       0.00
PAYDAY LOAN STORE                Unsecured         161.67           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,864.42            NA            NA            0.00       0.00
PINNACLE CREDIT SERVICES         Unsecured      1,701.01       1,701.01      1,701.01           0.00       0.00
SPRINT NEXTEL                    Unsecured            NA       1,840.46      1,840.46           0.00       0.00
Stellar Recovery Inc             Unsecured         256.00           NA            NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured         292.92           NA            NA            0.00       0.00
Trident Asset Manageme           Unsecured         105.00           NA            NA            0.00       0.00
US CELLULAR                      Unsecured      1,362.09            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      5,341.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      2,556.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured         969.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-05070          Doc 29     Filed 10/11/18 Entered 10/11/18 10:11:54                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim        Claim         Principal       Int.
Name                                Class    Scheduled        Asserted     Allowed          Paid          Paid
US DEPT OF ED/NAVIENT            Unsecured         921.00             NA             NA           0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured          99.00             NA             NA           0.00        0.00
WISCONSIN BELL INC               Unsecured         264.16             NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                 Interest
                                                             Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00             $0.00                   $0.00
      Mortgage Arrearage                                        $0.00             $0.00                   $0.00
      Debt Secured by Vehicle                               $3,850.00           $109.03                  $11.23
      All Other Secured                                         $0.00             $0.00                   $0.00
TOTAL SECURED:                                              $3,850.00           $109.03                  $11.23

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
       All Other Priority                                       $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                 $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $28,546.28                    $0.00               $0.00


Disbursements:

       Expenses of Administration                                  $134.74
       Disbursements to Creditors                                  $120.26

TOTAL DISBURSEMENTS :                                                                               $255.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-05070         Doc 29      Filed 10/11/18 Entered 10/11/18 10:11:54                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
